DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 1 December 2020. 
Claims 12-20 are new. Claims 1-5, 7, and 11 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

associated with one of the plurality of different retailers exclusive of interaction of the mobile device with a retailer”. Applicant’s remarks assert that the amendments did not add any new matter, but applicant’s remarks do not identify any support for the identified limitation. 
However, applicant’s remarks do substantially clarify the meaning of the identified limitation, with applicant noting “independent claim 1 currently recites ‘at a remote server, comparing a location of the mobile device to a predefined radius of a location associated with one of the plurality of different retailers exclusive of interaction of the mobile device with a retailer.’ As stated above, this means the determined proximity of the customer’s mobile device to a retailer is determined independent of any infrastructure being required at a retail location”. In other words, the limitation “exclusive of interaction of the mobile device with a retailer” excludes the mobile device from interacting with the retailer as part of the comparison. Such a limitation is properly understood to be a negative limitation. Note MPEP 2173.05 which states that “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”
The most relevant portion of the original disclosure states: 
[0060] There are two options for performing tracking. (Option 1—Service Provider) Using the consumers' service provider, Samplesaint uses the identification of the mobile device provided by the consumer and accesses the Service Provider's system to locate the mobile device. (Option 2—Mobile Applet) The consumer is instructed from either the browser site or their mobile device to install an applet on their mobile device. This applet provides the GPS coordinates back to Samplesaint.
[0061] Once the location of the consumer has been obtained, the information is then compared to the consumers' preferences and the available offers in the Samplesaint system along with a predefined radius for each store. When the consumer is within the radius defined in the Samplesaint system, and a match is found, a text message, or some form of notification is sent to the consumer about the offer. The consumer can then act on the offer.
The process discussed across [0060]-[0061] appears to be the disclosure supporting the comparison of the mobile device to a predefined radius of a location. This portion of the specification plainly does not expressly support the limitation that the tracking or comparison steps are performed “exclusive of interaction of the mobile device with the retailer.” Further, the specification does not discuss any “interaction of the mobile device with the retailer” as part of an alternative formulation of the tracking or comparison steps. As such, this portion of the original disclosure does not support the negative 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1). 

Regarding Claim 1 and 13: Carter discloses a method of delivering product advertisements, coupons or samples to a customer via the customer's wireless cellular mobile device, comprising
storing subscription information for a customer possessing a wireless cellular mobile device (Element 402 depicts a customer's computer (e.g., computer 300) activating a profile. More specifically, element 402 demonstrates that a customer may create and/or enter/populate a sales profile (described herein in accordance with FIGS. 5A-C). The sales profile may include information or data related to the customer's preferences. For example, a customer may enter information that indicates that he is interested in beverages, such as wine. See at least [0032]. Also: a Customer1, traveling with his mobile device. See at least [0037]),  the wireless cellular mobile device at least including location circuitry, cellular mobile circuitry for establishing a data connection via a network, and an operating system capable of receiving and installing software applets for operating the wireless cellular mobile device (More specifically, mobile device 200 may include a transmit/receive (Tx/Rx) module 203. Tx/Rx module 203 may work in conjunction with antenna 205 to transmit and receive signals with other mobile devices, base stations, and computing entities in general. Mobile device 200 may also include tracking module 207. Tracking module 207 may be based on any location tracking protocols or devices, and may include Global Positioning System (GPS) equipment, for example. Mobile device 200 may also include an application module 209. … application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may provide inputs to application module 209. Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. See at least [0029]. Also: For example, FIG. 1 illustrates a first device DEV1 110 connected to a network 130 via a connection 120.  See at least [0026]. Also: FIG. 3 illustrates a computer 300 that represents 
delivering a software applet to the customer's wireless cellular mobile device, the applet including software enabling location circuitry within the mobile device and enabling communication with the mobile device (application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may provide inputs to application module 209. Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0029]). 
communicating with the customer's wireless cellular mobile device via the applet, to receive a location of the mobile device generated by the location circuitry in the customer's wireless cellular mobile device, the location having been obtained by the software applet and transmitted via the network (application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may provide inputs to application module 209. Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0030]. Also: the customer's mobile device may be equipped with GPS tracking equipment. More specifically, the customer's mobile device may be configured to receive/download a software package that, once resident on the mobile device, transmits information (e.g., coordinates) of the mobile device. See at least [0037]). 
at a remote server, comparing a location of the mobile device to a predefined radius of a location associated with one of the plurality of different retailers exclusive of interaction of the mobile device with a retailer (A distance between a customer's mobile terminal and the location of the at least one good or service may be calculated and then subsequently compared to determine if the distance is less than a threshold value. See at least [0015]. Also: The location of Customer1 may be 
originating at the remote server a notification regarding a particular product or service based upon the location of the mobile device being within the predefined radius of a location associated with one of the plurality of different retailers (When Customer1 is in close proximity to one or more participant retailers, Customer1's mobile device may be alerted (e.g., via an alert message in the form of an audible sound, and/or a message on the mobile device's display). Alternatively, or additionally, the one or more retailers' latest sales information may be forwarded to Customer1's mobile device from database 408 when in close proximity. See at least [0038]. Also: a server/database (e.g., database 408) may send a message to the customer mobile device. The message may take the form of a Multimedia Message Service (MMS) message, a Short Message Service (SMS) message, or the like. See at least [0037]. Also: FIG. 7 illustrates an exemplary screen shot that may be received at a computing device (e.g., mobile device 200) responsive to a match (e.g., match1 626 and/or match2 670) having been identified. More specifically, FIG. 7 shows a message 702 sent to Andy related to wine. See at least [0059]. Also: Message 702 is shown as taking the form of an advertisement; sub-message 706 may indicate that a local retailer (e.g., the Gourmet Grocery) has placed Cloudy Bay Chardonnay on sale for $15. Message 702 may also provide Andy an opportunity to review additional information on the advertised wine. For example, message 702 may provide a sub-menu 710 that would enable Andy to review background information related to Cloudy Bay Chardonnay upon selection. See at least [0060]), and
delivering the notification to the mobile device via the software applet, so that the customer may request further information (FIG. 7 shows a message 702 sent to Andy related to wine. Message 702 may be implemented using standard messaging service protocols, such as the Multimedia Message Service (MMS), the Short Message Service (SMS), or the like. See at least [0059]. Also: Message 702 is shown as taking the form of an advertisement; sub-message 706 may indicate that a local retailer (e.g., the Gourmet Grocery) has placed Cloudy Bay Chardonnay on sale for $15. Message 702 may also provide Andy an opportunity to review additional information on the advertised wine. For example, message 702 may provide a sub-menu 710 that would enable Andy to review , and
responding to the customer's request for further information when located in a predefined radius associated with one of the plurality of different retailers by delivering from the remote server to the wireless cellular mobile device a display generated by the software applet presenting an advertisement, coupon or sample regarding the particular product or service (Message 702 is shown as taking the form of an advertisement; sub-message 706 may indicate that a local retailer (e.g., the Gourmet Grocery) has placed Cloudy Bay Chardonnay on sale for $15. Message 702 may also provide Andy an opportunity to review additional information on the advertised wine. For example, message 702 may provide a sub-menu 710 that would enable Andy to review background information related to Cloudy Bay Chardonnay upon selection. Sub-menu 714 may provide Andy with information related to recommended hors d'oeuvres upon selection. … The sub-menus (e.g., sub-menus 710-722) may be implemented as links to web pages or the like to facilitate information retrieval and/or data entry. See at least [0060]. Also: Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. For example, in the context of an advertisement associated with a Winery X, display 211 may show a price listing of a bottle of merlot (e.g., Merlot . . . $9.99/litre) offered for sale at Winery X. One or more images may also be generated (in FIG. 2, a bottle 213 is shown). See at least [0029]. Also: match2 (670) may also entail sending one or more inquiries/requests to the customer, requesting the customer to provide information related to how far the customer is willing to travel and/or how far the customer is willing to deviate from the preferences he established in his sales profile (e.g., 602). Responsive to the customer's answers to the one or more inquiries/requests, if a match is not generated ("NO", 676), a message may be 

Carter does not expressly teach establishing a data connection via a wireless service provider or communicating with the customer’s wireless cellular mobile device via a wireless cellular service provider to which the wireless cellular mobile device is subscribed. 
However, Kratz demonstrates that the prior art already knew of establishing a data connection via a wireless service provider and communicating with the customer’s wireless cellular mobile device via a wireless cellular service provider to which the wireless cellular mobile device is subscribed (The users of the mobile devices 101 generally have subscription agreements for various services with their corresponding wireless service providers, including voice, data or Internet access services, or the like. In general, one of the supported services of the wireless carrier network 105 includes data communications service, which allows the mobile devices to exchange data with a central station or application server 111 according to the terms of the service provider agreement. Data can include, such as, for example, uploadable and downloadable software, files and user profiles to and from the mobile devices 101, including software that controls the operation of the mobile devices or the like. See at least [0020]). 
Carter provides a location based marketing content distribution system which relies on receiving location from a user’s mobile device over a generic network, which differs from the claimed invention by the substitution of Carter’s generic network for a wireless service provider. However, Kratz demonstrates that the prior art already knew of transmitting data via a wireless service provider network. One of ordinary skill in the art could have trivially substituted Kratz’s wireless service provider techniques into the system of Carter to replace Carter’s generic network. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a location based marketing content distribution system which relies on receiving location from a user’s mobile device over a wireless service . 

Claims 2-5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Bakes et al. (US 2002/0138336 A1). 

Regarding Claim 2: Carter in view of Kratz teaches the above limitations. As previously noted, Carter discloses receiving an indication via a software applet (Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0029]. Also: the customer's mobile device may be configured to receive/download a software package that, once resident on the mobile device, transmits information (e.g., coordinates) of the mobile device. See at least [0037]). However, Carter does not explicitly disclose receiving an indication delivered by the customer that a particular product was not found at one of the plurality of different retailers.
Bakes teaches receiving an indication delivered by the customer that a particular product was not found at one of the plurality of different retailers (a method of receiving consumer feedback regarding out-of-stock situations is provided. The method comprises offering compensation for reporting out-of-stock situations, receiving reports of out-of-stock situations, and conveying compensation for each report received. See at least [0023]. Also: customers are given incentives to report out-of-stock conditions for any product, including non-promotional products, by providing compensation for such reports. The reports can be electronically recorded. See at least [0036]. Also: In particular, at block 700, an out-of-stock report is received from a customer, such as in written, verbal, or electronic form for example. At block 702, the customer providing the report is given compensation in exchange for providing the report. Compensation can be in the form of one or more product discounts, coupons, gift items, or currency, for example. Providing compensation can increase the possibility that out-of-stock reports will be provided, thereby increasing the amount of feedback regarding the inventory system, as well as presenting issues and problems which can be addressed to improve the system. Such compensation could be offered for 
Carter and Kratz suggest a marketing content distribution system that uses a mobile device to provide promotional content to users, upon which the claimed invention’s use of the mobile device to receive a report that a product is out of stock can be seen as an improvement. However, Bakes demonstrates that the prior art already knew of receiving reports that products are out of stock from customers. One of ordinary skill in the art could have easily applied the reporting techniques of Bakes through the mobile device of Carter and Kratz. Further, one of ordinary skill in the art would have recognized that such an application of Bakes would have predictably resulted in an improved system which could modify advertising according to which products are out of stock, which would improve the user experience through not advertising unavailable products and thus reducing frustration. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Bakes. 

Regarding Claim 3 and 14: Carter in view of Kratz and Bakes teaches the above limitations. As previously noted, Bakes teaches a customer indicating a particular product was not found (customers are given incentives to report out-of-stock conditions for any product, including non-promotional products, by providing compensation for such reports. The reports can be electronically recorded. See at least [0036]. Also: In particular, at block 700, an out-of-stock report is received from a customer, such as in written, verbal, or electronic form for example. At block 702, the customer providing the report is given compensation in exchange for providing the report. Compensation can be in the form of one or more product discounts, coupons, gift items, or currency, for example. Providing compensation can increase the possibility that out-of-stock reports will be provided, thereby increasing the amount of feedback regarding the inventory system, as well as presenting issues and problems which can be addressed to improve the system. Such compensation could be offered for reports of out-of-stock situations on any receiving a location, the location generated by the location circuitry in the customer’s wireless cellular mobile device and obtained by the software applet and transmitted via the network (Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0029]. Also: The customer's mobile device may be equipped with location tracking equipment to help facilitate this determination. For example, the customer's mobile device may be equipped with GPS tracking equipment. … the customer's mobile device may be configured to receive/download a software package that, once resident on the mobile device, transmits information (e.g., coordinates) of the mobile device. See at least [0037]).
Carter, Kratz, and Bakes suggests a marketing system which receives user location information to distribute marketing content and which allows users to report out of stock products, upon which the claimed invention’s inclusion of location information in an out of stock report can be seen as an improvement. However, as noted above, Carter discloses receiving location information from user mobile devices. One of ordinary skill in the art could have easily incorporated Carter’s location reporting into the out of stock reporting of Bakes. One of ordinary skill in the art would have recognized that such an application of Carter would have predictably resulted in an improved system which would allow marketers to know where a reported product is out of stock. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Bakes.

Regarding Claim 4: Carter in view of Kratz and Bakes teaches the above limitations. As previously noted, Carter discloses an advertisement or coupon presented by the applet on the customer’s wireless cellular mobile device (Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. For example, in the context of an advertisement associated 
Additionally, Bakes teaches providing a reward to a customer for accurate identification of a product associated with an advertisement or coupon that could not be found in one of the plurality of different retailers (customers are given incentives to report out-of-stock conditions for any product, including non-promotional products, by providing compensation for such reports. The reports can be electronically recorded. See at least [0036]). The motivation to combine Carter, Kratz, and Bakes is the same as explained under claim 2 above, and is incorporated herein.
Carter, Kratz, and Bakes suggests a marketing system which allows users to report products which are out of stock, upon which the claimed invention’s provision of a reward to a user for such a report can be seen as an improvement. However, Bakes demonstrates that the prior art already knew of rewarding users who report out of stock products. One of ordinary skill in the art could have trivially applied the techniques of Bakes to the system of Carter, Kratz, and Bakes. Further, one of ordinary skill in the art would have recognized that such an application of Bakes would have predictably resulted in an improved system where users would be more likely to submit out of stock reports (Bakes, [0074]). As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Bakes.

Regarding Claim 5: Carter in view of Kratz and Bakes teaches the above limitations. Additionally, Carter discloses a reward comprising delivering information to the wireless cellular mobile device enabling the customer to obtain a coupon for or sample of a product using the software applet (For example, a sporting goods retailer looking to sell out stock of remaining winter ski equipment to make room for spring time sales of baseball bats and gloves may condition a discount on ski equipment to only be valid for a certain time period (e.g., one week). The discount may take place in accordance with online coupons, promotional codes, and the like, and may be integrated with existing retailer tools. The discounts may be offered as part of a larger registration system/scheme. See at least [0046]. Also: Message 702 is shown as taking the form of an advertisement; sub-message 706 may indicate that a local retailer (e.g., the . 

Claims 6, 7, 15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Pearlman et al. (US 2003/0233276 A1). 

Regarding Claim 6 and 15: Carter in view of Kratz teaches the above limitations. As previously noted, Carter discloses a software applet (Mobile device 200 may also include an application module 209. … application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may provide inputs to application module 209. Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. See at least [0029]). Carter does not explicitly disclose enabling the user to enter a checkout process via the software applet, the checkout process including presentation of a coupon or sample voucher on a display of the customer's cellular mobile device for redemption to a point of sale.
Pearlman teaches enabling the user to enter a checkout process via a software applet, the checkout process including presentation of a coupon or sample voucher on a display of the customer's cellular mobile device for redemption to a point of sale (displaying at least a portion of the data in a predetermined format on the display, and presenting the display to a scanner to enable a scanning of the portion of the data on the display. The predetermined format may include a bar code, either one-dimensional or two-dimensional. See at least [0009]. Also: The application itself can be programmed to automatically erase electronic coupon data once displayed, after a certain amount of time has elapsed and may lock out other applications from reading display memory while the coupon is displayed. See at 
Carter and Kratz suggest a marketing content distribution system that uses a mobile device to provide promotional content to users, upon which the claimed invention’s use of the mobile device to provide a coupon for redemption at a point of sale can be seen as an improvement. However, Pearlman demonstrates that the prior art already knew of users displaying coupons on their mobile device software to engage in a checkout process and to transfer coupons to a point of sale device. One of ordinary skill in the art could have easily applied the techniques of Pearlman to the marketing distribution system by further modifying Carter’s software application to allow for coupon barcode display. Further, one of ordinary skill in the art would have recognized that such an application of Pearlman would have predictably resulted in an improved system which could distribute coupons to users through their phones, where the coupons themselves could be redeemed using the phone used to transmit the coupon. As 

Regarding Claim 7 and 17: Carter in view of Kratz teaches the above limitations. As previously noted, Carter discloses a customer’s cellular mobile device and software applet (More specifically, mobile device 200 may include a transmit/receive (Tx/Rx) module 203. Tx/Rx module 203 may work in conjunction with antenna 205 to transmit and receive signals with other mobile devices, base stations, and computing entities in general. Mobile device 200 may also include tracking module 207. Tracking module 207 may be based on any location tracking protocols or devices, and may include Global Positioning System (GPS) equipment, for example. Mobile device 200 may also include an application module 209. … application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may provide inputs to application module 209. Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. See at least [0029]. Also: For example, FIG. 1 illustrates a first device DEV1 110 connected to a network 130 via a connection 120.  See at least [0026]. Also: FIG. 3 illustrates a computer 300 that represents a generic computing device, e.g., … portable computing device, personal digital assistant, smart phone, mobile telephone. … Computer 300 may store various programs, application, and data in memory 313, including, but not limited to, operating system software 315.  See at least [0030]). Carter does not explicitly disclose expiring the coupon or sample voucher and preventing its presentation to a point of sale by the customer upon expiration of a predetermined time period commencing upon presentation of the coupon or sample voucher. 
Pearlman teaches expiring the coupon or sample voucher and preventing its presentation to a point of sale by the customer upon expiration of a predetermined time period commencing upon presentation of the coupon or sample voucher (The application itself can be programmed to automatically erase electronic coupon data once displayed, after a certain amount of time has elapsed and may lock 
Carter and Katz suggests a marketing system which provides marketing content to users based on their distance from a retailer’s location, upon which the claimed invention’s disabling of expired coupons can be seen as an improvement. However, Pearlman demonstrates that the prior art already knew of disabling coupons from display based on their expiration parameters. One of ordinary skill in the art could have easily applied the techniques of Pearlman to the system of Carter and Katz to disable marketing content according to expiration timing. Further, one of ordinary skill in the art would have recognized that such an application of Pearlman would have predictably resulted in an improved system which would not allow users to view or utilize expired marketing content. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Pearlman. 

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Busch (US 2008/0248815 A1). 

Regarding Claim 8: Carter in view of Kratz teaches the above limitations. Carter does not explicitly disclose wherein the remote server records locations at which the mobile device remains stationary during use of the mobile device. 
wherein the remote server records locations at which the mobile device remains stationary during use of the mobile device (If the mobile device only provides location data, the speed and heading data may be calculated by taking the difference in position and time between subsequent location data points. It is then determined, based upon the speed, if the user is stationary at action 902. If the user is stationary, then it may be determined if the user is at a business location indicated by targeted content previously sent to the user's mobile device at action 904. If the user is at the location, then the duration of the visit is recorded at action 906. If the user is not at the business location, the user's location is recorded at action 908 and it the business the user is currently located at, if any, is determined at action 910. If the user is not stationary, it may be determined if the user is walking based upon speed data at action 912. See at least [0370]). 
Carter and Katz suggests a marketing system which provides marketing content to users based on their distance from a retailer’s location, upon which the claimed invention’s marketing system also recording where a user’s mobile device is stationary can be seen as an improvement. However, Busch demonstrates that the prior art already knew of logging where and how long a user’s device is stationary. One of ordinary skill in the art could have easily applied the techniques of Busch to the system of Carter and Katz by recording the location information of Carter according to the techniques of Busch. Further, one of ordinary skill in the art would have recognized that such an application of Busch would have predictably resulted in an improved system which would keep useful user data even after the user had been provided marketing content based on the user’s location. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Busch. 

Regarding Claim 9: Carter in view of Kratz and Busch teaches the above limitations. Additionally, Busch teaches reconciling the locations recorded for the mobile device, with locations of retail merchants, to enable the accurate delivery of coupons, advertisements or sample vouchers (If the user is not at the business location, the user's location is recorded at action 908 and it the business the user is currently located at, if any, is determined at action 910. See at least [0370]. Also: The search of past location information may be further narrowed to produce more accurate predictions by filtering for routes taken on 
	Carter, Katz, and Busch suggests a marketing system which records a user’s locations, upon which the claimed invention’s use of such locations to target content to a user can be seen as an improvement. However, Busch demonstrates that the prior art already knew of recording user’s locations, matching those locations to businesses, and using a user’s past locations to target future content to the user. One of ordinary skill in the art could have easily applied the techniques of Busch to the system of Carter, Kratz, and Busch to preemptively target content to users based on their past locations. One of ordinary skill in the art would have recognized that such an application of Busch would have predictably resulted in an improved system which would more effectively target marketing content to users based on their past locations. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Busch.

Regarding Claim 10: Carter in view of Kratz and Busch teaches the above limitations. Additionally, Busch teaches wherein the location of the mobile device when performing a checkout process with the applet is recorded for later audit of the redemption of a coupon or sample voucher by a retail merchant (If the mobile device only provides location data, the speed and heading data may be calculated by taking the difference in position and time between subsequent location data points. It is then determined, based upon the speed, if the user is stationary at action 902. If the user is stationary, then it may be determined if the user is at a business location indicated by targeted content previously sent to the user's mobile device at action 904. If the user is at the location, then the duration of the visit is recorded at action 906. If the user is not at the business location, the user's location is recorded at action 908 and it the business the user is currently located at, if any, is determined at action 910. If the user is not stationary, it may be determined if the user is walking based upon speed data at action 912. See at least [0370]. Examiner’s note: Busch teaches recording any stationary location, and as such reads on wherein the location when performing a checkout process with the applet is recorded. Additionally, the recitation that the location is record for later audit is interpreted as an intended use, and as such may be given limited patentable weight. In the present case, as Busch’s location records could be used for a later audit, they reasonably read on the limitation). 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Berman et al. (US 2008/0275768 A1). 

Regarding Claim 11: Carter in view of Kratz teaches the above limitations. As previously noted, Carter discloses wherein the software applet provides a display and a current location identified by location circuitry in the customer’s mobile device (Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. See at least [0029]. Also: the customer's mobile device may be equipped with GPS tracking equipment. More specifically, the 
	Carter does not explicitly disclose a menu of coupons or sample vouchers and enabling the customer to select a desired coupon or sample voucher, the menu of coupons or sample vouchers generated at least partially in response to the current location. 
	However, Berman teaches a menu of coupons or sample vouchers and enabling the customer to select a desired coupon or sample voucher (screen shot of an example coupon selection screen 900 is illustrated in FIG. 9. In this example, the coupon selection screen 900 includes a text prompt 902 and a coupon selection area 904. The example text prompt 902 asks the user 102 to select a coupon. See at least [0040] and Fig. 9), the menu of coupons or sample vouchers generated at least partially in response to the current location (the application server 106, the coupon server 108, and/or the map server 112 preferably select one or more coupons based on the category selection, the geographical area 104, See at least [0038]). 
	Carter and Katz suggests a system which provides marketing content to users based on their distance to a variety of retailers, upon which the claimed invention’s provision of a coupon selection interface based on location can be seen as an improvement. However, Berman demonstrates that the prior art already knew of providing a coupon selection interface where the coupons are selected based on an associated location. One of ordinary skill in the art could have easily applied the techniques of Berman to the system of Carter and Katz by providing a coupon selection interface through Carter’s mobile device’s application and based on Carter’s mobile device location. One of ordinary skill in the art would have recognized that such an application of Berman would have predictably resulted in an improved system which would allow users to select coupons, where the selectable coupons would be relevant to a user’s location. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Berman. 

Claims 12, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Wolf et al. (US 2007/0219866 A1).

Regarding Claim 12 and 16: Carter in view of Kratz teaches the above limitations. Carter does not explicitly disclose utilizing GPS data received from the customer’s wireless cellular mobile device by indexing goods associated with a retail aisle location of a retailer to the GPS data of the mobile cellular device to present only coupons associated with goods present on a retail aisle location in proximity to the received GPS data of the customer’s wireless cellular mobile device.
Wolf teaches utilizing GPS data received from the customer’s wireless cellular mobile device by indexing goods associated with a retail aisle location of a retailer to the GPS data of the mobile cellular device to present only coupons associated with goods present on a retail aisle location in proximity to the received GPS data of the customer’s wireless cellular mobile device (In a non-limiting example an individual may carry a mobile phone with a global positioning system on-board, or some other tracking means including RFID tags. Additionally, a consumer may use a PDA, or other device with bluetooth technology. The data acquired by tracking an individual through a shopping environment may include the duration of time spent in any given shopping environment, and may include the path taken by a customer as they traverse the shopping environment See at least [0051]. Also: the data provided by a customer may be correlated with the particular geographical position of a consumer in a retail environment and coupons germane to that customer's preferences and to the geographic position of that customer in a retail environment may be supplied to the customer on their mobile device. The device may also be utilized in the same way to provide advertisements to customers in a personal and geographically appropriate way. In a non-limiting example, a customer who has input personal information and who has a prior history of purchasing a particular product may receive a coupon or advertisement prompting them to purchase that product or a related product when that particular customer is occupying a particular space in a retail environment. In some embodiments, the particular space occupied by the customer may be the aisle in which the product resides or may be a position historically occupied by the consumer prior to moving to a place where the product resides. See at least [0049]). 
	Carter and Katz suggests a system which provides marketing content to users based on their distance to a variety of retailers, upon which the claimed invention’s provision of a coupon based on the location of a user in an aisle of a retail store can be seen as an improvement. However, Wolf 

Regarding Claim 18: Carter discloses a computer method of delivering product advertisements, coupons or samples to a customer via the customer's wireless cellular mobile device, comprising:
storing in memory subscription information for a consumer associated with a mobile cellular device (Element 402 depicts a customer's computer (e.g., computer 300) activating a profile. More specifically, element 402 demonstrates that a customer may create and/or enter/populate a sales profile (described herein in accordance with FIGS. 5A-C). The sales profile may include information or data related to the customer's preferences. For example, a customer may enter information that indicates that he is interested in beverages, such as wine. See at least [0032]. Also: a Customer1, traveling with his mobile device. See at least [0037]), wherein the mobile cellular device includes location circuitry, and communication circuitry for establishing data connection via the network, and an operating system capable of receiving and installing software applets for operating the mobile cellular device (More specifically, mobile device 200 may include a transmit/receive (Tx/Rx) module 203. Tx/Rx module 203 may work in conjunction with antenna 205 to transmit and receive signals with other mobile devices, base stations, and computing entities in general. Mobile device 200 may also include tracking module 207. Tracking module 207 may be based on any location tracking protocols or devices, and may include Global Positioning System (GPS) equipment, for example. Mobile device 200 may also include an application module 209. … application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may 
delivering a software applet to the mobile cellular device, the applet including software enabling location circuitry within the mobile cellular device and enabling communication with the mobile cellular device via the network (application module 209 and/or updates to application module 209 may be downloaded (e.g., via Tx/Rx module 203) to mobile device 200 after mobile device 200 is already in the field. Tx/Rx module 203 and tracking module 207 may provide inputs to application module 209. Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0029]). 
communicating with the mobile cellular device, via the applet, to receive a location of the mobile cellular device generated by its location circuitry, the location having been obtained by the software applet and transmitted via the network
comparing, at a remote server, via the cellular network, the location of the mobile cellular device to a predefined radius of a location associated with one of the plurality of different retailers exclusive of interaction of the mobile cellular device with a retailer (A distance between a customer's mobile terminal and the location of the at least one good or service may be calculated and then subsequently compared to determine if the distance is less than a threshold value. See at least [0015]. Also: The location of Customer1 may be compared with the location of the various retailers (e.g., Retailer1, Retailer2, Retailer3) to determine if Customer1 is within close proximity to participant retailers. See at least [0038]).
originating at the remote server a notification regarding a particular product advertisement or coupon based upon the location of the mobile cellular device being within the predefined radius of a location associated with one of the plurality of different retailers (When Customer1 is in close proximity to one or more participant retailers, Customer1's mobile device may be alerted (e.g., via an alert message in the form of an audible sound, and/or a message on the mobile device's display). Alternatively, or additionally, the one or more retailers' latest sales information may be forwarded to Customer1's mobile device from database 408 when in close proximity. See at least [0038]. Also: a server/database (e.g., database 408) may send a message to the customer mobile device. The message may take the form of a Multimedia Message Service (MMS) message, a Short Message Service (SMS) message, or the like. See at least [0037]. Also: FIG. 7 illustrates an exemplary screen shot that may be received at a computing device (e.g., mobile device 200) responsive to a match (e.g., match1 626 and/or match2 670) having been identified. More specifically, FIG. 7 shows a message 702 sent to Andy related to wine. See at least [0059]. Also: Message 702 is shown as taking the form of an advertisement; sub-message 706 may indicate that a local retailer (e.g., the Gourmet Grocery) has placed Cloudy Bay Chardonnay on sale for $15. Message 702 may also provide Andy an opportunity to review additional information on the advertised wine. For example, message 702 may provide a sub-menu 710 that would enable Andy to review background information related to Cloudy Bay Chardonnay upon selection. See at least [0060])
delivering the notification to the mobile cellular device via the software applet enabling the consumer to request further information (FIG. 7 shows a message 702 sent to Andy related to wine. Message ; 
responding to the consumer’s request for further information when located in a predefined radius associated with one of the plurality of different retailers by delivering from the remote server via the network to the mobile cellular device, and via a display generated by the software applet, a product advertisement or coupon which the consumer sought further information (Message 702 is shown as taking the form of an advertisement; sub-message 706 may indicate that a local retailer (e.g., the Gourmet Grocery) has placed Cloudy Bay Chardonnay on sale for $15. Message 702 may also provide Andy an opportunity to review additional information on the advertised wine. For example, message 702 may provide a sub-menu 710 that would enable Andy to review background information related to Cloudy Bay Chardonnay upon selection. Sub-menu 714 may provide Andy with information related to recommended hors d'oeuvres upon selection. … The sub-menus (e.g., sub-menus 710-722) may be implemented as links to web pages or the like to facilitate information retrieval and/or data entry. See at least [0060]. Also: Application module 209 may also communicate with display 211 to provide content suitable for display on mobile device 200. For example, in the context of an advertisement associated with a Winery X, display 211 may show a price listing of a bottle of merlot 

Carter does not expressly teach:
establishing a data connection via a cellular network or communicating with the customer’s wireless cellular mobile device via the cellular network 
utilizing GPS data received from the cellular mobile device by indexing goods associated with a retail aisle location of a retailer to the GPS data of the mobile cellular device to present only coupons associated with goods present on a retail aisle location in proximity to GPS data of the mobile cellular device.

However, Kratz demonstrates that the prior art already knew of establishing a data connection via a cellular network and communicating with the customer’s wireless cellular mobile device via the cellular network (The users of the mobile devices 101 generally have subscription agreements for various services with their corresponding wireless service providers, including voice, data or Internet access services, or the like. In general, one of the supported services of the wireless carrier network 105 includes data communications service, which allows the mobile devices to exchange data with a central station or application server 111 according to the terms of the service provider agreement. Data can include, such as, for example, uploadable and downloadable software, files and user profiles to and from the mobile 
Carter provides a location based marketing content distribution system which relies on receiving location from a user’s mobile device over a generic network, which differs from the claimed invention by the substitution of Carter’s generic network for a wireless service provider. However, Kratz demonstrates that the prior art already knew of transmitting data via a wireless service provider network. One of ordinary skill in the art could have trivially substituted Kratz’s wireless service provider techniques into the system of Carter to replace Carter’s generic network. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a location based marketing content distribution system which relies on receiving location from a user’s mobile device over a wireless service provider network. As such, the identified substitution would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz. 

Wolf teaches utilizing GPS data received from the cellular mobile device by indexing goods associated with a retail aisle location of a retailer to the GPS data of the mobile cellular device to present only coupons associated with goods present on a retail aisle location in proximity to GPS data of the mobile cellular device (In a non-limiting example an individual may carry a mobile phone with a global positioning system on-board, or some other tracking means including RFID tags. Additionally, a consumer may use a PDA, or other device with bluetooth technology. The data acquired by tracking an individual through a shopping environment may include the duration of time spent in any given shopping environment, and may include the path taken by a customer as they traverse the shopping environment See at least [0051]. Also: the data provided by a customer may be correlated with the particular geographical position of a consumer in a retail environment and coupons germane to that customer's preferences and to the geographic position of that customer in a retail environment may be supplied to the customer on their mobile device. The device may also be utilized in the same way to provide advertisements to customers in a personal and geographically appropriate way. In a non-limiting example, a customer who has input personal information and who has a prior history of purchasing a particular product may receive a coupon or advertisement prompting them to purchase that product or a 
	Carter and Katz suggests a system which provides marketing content to users based on their distance to a variety of retailers, upon which the claimed invention’s provision of a coupon based on the location of a user in an aisle of a retail store can be seen as an improvement. However, Wolf demonstrates that the prior art already knew of using GPS to determine a user’s location, and then using that location to determine a coupon to provide to a user based on the user being in an aisle with the product associated with the coupon. One of ordinary skill in the art could have easily incorporated Wolf’s aisle based coupon targeting techniques into the system of Carter and Katz. Further, one of ordinary skill in the art would have recognized that such an application of Wolf would have predictably resulted in an improved system which would give coupons to users when they are more likely to utilize the coupon. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz and Wolf. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Wolf et al. (US 2007/0219866 A1), and further in view of Bakes et al. (US 2002/0138336 A1).

Regarding Claim 19: Carter in view of Kratz and Wolf teaches the above limitations. As previously noted, Carter discloses receiving an indication via a software applet (Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0029]. Also: the customer's mobile device may be configured to receive/download a software package that, once resident on the mobile device, transmits information (e.g., coordinates) of the mobile device. See at least [0037]) and Carter discloses receiving a location, the location generated by the location circuitry in the mobile cellular mobile device associated with the consumer and obtained by the software applet and transmitted via the network (Application module 209 may operate on the one or more inputs it receives, and send the results of the operation(s) to Tx/Rx module 203 to be transmitted to other mobile devices, base stations, and/or other computing entities. See at least [0029]. Also: The customer's mobile device may be equipped with location tracking equipment to help facilitate this determination. For example, the customer's mobile device may be equipped with GPS tracking equipment. … the customer's mobile device may be configured to receive/download a software package that, once resident on the mobile device, transmits information (e.g., coordinates) of the mobile device. See at least [0037]).
However, Carter does not explicitly disclose receiving an indication delivered by the customer that a particular product was not found at one of the plurality of different retailers.
Bakes teaches receiving an indication delivered by the customer that a particular product was not found at one of the plurality of different retailers (a method of receiving consumer feedback regarding out-of-stock situations is provided. The method comprises offering compensation for reporting out-of-stock situations, receiving reports of out-of-stock situations, and conveying compensation for each report received. See at least [0023]. Also: customers are given incentives to report out-of-stock conditions for any product, including non-promotional products, by providing compensation for such reports. The reports can be electronically recorded. See at least [0036]. Also: In particular, at block 700, an out-of-stock report is received from a customer, such as in written, verbal, or electronic form for example. At block 702, the customer providing the report is given compensation in exchange for providing the report. Compensation can be in the form of one or more product discounts, coupons, gift items, or currency, for example. Providing compensation can increase the possibility that out-of-stock reports will be provided, thereby increasing the amount of feedback regarding the inventory system, as well as presenting issues and problems which can be addressed to improve the system. Such compensation could be offered for reports of out-of-stock situations on any product in the store, not just promotional items (i.e., not just sale or advertised or featured items, the type of items to which rainchecks are typically given when a customer is faced with an out-of-stock product.) The fact that the store offers compensation for any type of product could be made known to the customer through signs in the stores, announcements, advertisements, or other suitable communication methods. See at least [0074]). 

Carter, Kratz, Wolf, and Bakes suggests a marketing system which receives user location information to distribute marketing content and which allows users to report out of stock products, upon which the claimed invention’s inclusion of location information in an out of stock report can be seen as an improvement. However, as noted above, Carter discloses receiving location information from user mobile devices. One of ordinary skill in the art could have easily incorporated Carter’s location reporting into the out of stock reporting of Bakes. One of ordinary skill in the art would have recognized that such an application of Carter would have predictably resulted in an improved system which would allow marketers to know where a reported product is out of stock. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz, Wolf, and Bakes.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al. (US 2009/0187466 A1) in view of Kratz (US 2008/0085727 A1), and further in view of Wolf et al. (US 2007/0219866 A1), and further in view of Pearlman et al. (US 2003/0233276 A1). 

Regarding Claim 20: Carter in view of Kratz and Wolf teaches the above limitations. As previously noted, Carter discloses a consumer’s mobile device and software applet (More specifically, mobile device 200 expiring the delivered product advertisement or coupon and preventing its presentation to a point of sale of a retailer by the consumer upon expiration of a predetermined time period commencing upon presentation of the product advertisement or coupon.
Pearlman teaches expiring the coupon or sample voucher and preventing its presentation to a point of sale by the customer upon expiration of a predetermined time period commencing upon presentation of the coupon or sample voucher (The application itself can be programmed to automatically erase electronic coupon data once displayed, after a certain amount of time has elapsed and may lock out other applications from reading display memory while the coupon is displayed. See at least [0043]. Also: The implementation software residing on the portable electronic device 110, 112 will manage the consumer's ability to access and present coupons and other promotional offers to merchants. Functions of this implementation software include coupon searching, coupon organizing, coupon displaying, and coupon management. … As an example, shoppers can group their valid coupons prior to shopping to 
Carter, Katz, and Wolf suggests a marketing system which provides marketing content to users based on their distance from a retailer’s location, upon which the claimed invention’s disabling of expired coupons can be seen as an improvement. However, Pearlman demonstrates that the prior art already knew of disabling coupons from display based on their expiration parameters. One of ordinary skill in the art could have easily applied the techniques of Pearlman to the system of Carter, Katz, and Wolf to disable marketing content according to expiration timing. Further, one of ordinary skill in the art would have recognized that such an application of Pearlman would have predictably resulted in an improved system which would not allow users to view or utilize expired marketing content. As such, the claimed invention would have been obvious to one of ordinary skill in the art at the time of invention in view of the disclosures of Carter and the teachings of Kratz, Wolf, and Pearlman. 

Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 1-11: Applicant has amended independent claim 1 to further patentably distinguish from the cited references, namely, Burazin, Aninye, Angell, Altberg, Kirkland, and Clairborne. Thus, Applicant’s independent claim 1, recites a method that enables a customer’s mobile device to remain independent of any infrastructure being required at a retail location to determine proximity of the customer’s mobile device with a “plurality of different retailers.”
Examiner’s Response: Applicant's arguments filed 1 December 2020 have been fully considered but they are rendered moot by the substantial amendment of claim 1. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 

Starr et al. (US 2006/0223505 A1) describes providing distance adjusting discounts for a plurality of retailers based on a user’s distance to the retailers. 
Bauer et al. (US 2003/0174099 A1) describes a device-based technique for reporting a product’s absence on a shelf of a retailer, and the provision of rain checks responsive to such reports. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2020-02-13